KENNEDY, Circuit Judge,
concurring:
I concur. I agree that the precedents require us to apply different limitation periods to suits against employers and unions for violations of section 301 of the National Labor Relations Act. I find this result very odd, however. I suppose the good news is that in the not-so-distant future DelCostello v. Int’l Brotherhood of Teamsters, 462 U.S. 151, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983), will apply to all the cases before us, and we will no longer be compelled to reenter the labyrinth that we have created for ourselves and litigants. Compare, e.g., Singer v. Flying Tiger Line, Inc., 652 F.2d 1349 (9th Cir.1982), with McNaughton v. Dillingham Corp., 707 F.2d 1042 (9th Cir.1983), cert. denied, 469 U.S. 916, 105 S.Ct. 291, 83 L.Ed.2d 227 (1984), with Aragon v. Federated Dep’t Stores, Inc., 750 F.2d 1447 (9th Cir.), cert. denied, 474 U.S. 902, 106 S.Ct. 229, 88 L.Ed.2d 229 (1985).